IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,425-01


                           EX PARTE ROCKY COOPER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2017-413,656-A IN THE 364TH DISTRICT COURT
                            FROM LUBBOCK COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of failure to register as a sex offender and sentenced to four years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that his sentence is illegal because he was subject to state jail felony

punishment. Based on the record, the trial court has determined that Applicant’s sentence is illegal.

       Relief is granted. Ex parte Pue, 552 S.W.3d 226, 228 (Tex. Crim. App. 2018); Ex parte

Parrott, 396 S.W.3d 531, 534 (Tex. Crim. App. 2013). The judgment in cause number 2017-413,656

in the 364th District Court of Lubbock County is set aside, and Applicant is remanded to the custody

of the Sheriff of Lubbock County to answer the charges as set out in the indictment. The trial court
                                                                                                  2

shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 10, 2021
Do not publish